Opinion issued September 27, 2012




                                     In The

                              Court of Appeals
                                    For The

                          First District of Texas
                           ————————————
                              NO. 01-11-01028-CR
                           ———————————
                 JUSTIN CHARLES WILLIAMS, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee



                   On Appeal from the 230th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1298592


                         MEMORANDUM OPINION

      Appellant, Justin Charles Williams, has filed a motion to dismiss the appeal.

The motion complies with Texas Rule of Appellate Procedure 42.2(a). See TEX. R.

APP. P. 42.2(a). The Court has not issued an opinion. See TEX. R. APP. P. 42.2(b).
The Clerk of this Court has sent a duplicate copy to the trial court clerk. See TEX.

R. APP. P. 42.2(a).

      Accordingly, we dismiss the appeal. See TEX. R. APP. P. 43.2(f). We

dismiss any pending motions as moot.

                                 PER CURIAM

Panel consists of Justices Higley, Sharp, and Huddle.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2